


Exhibit 10.1



DATED 1 February 2010

 

 

(1)

NORTRUST NOMINEES LIMITED

 

 

(2)

CITYSYNC LIMITED

 

 

 

 

 

LEASE

 

 

of Falcon House Unit J City Park Watchmead Welwyn Garden City Hertfordshire

 


 

 

  From:

2010  

 

 

  Term:

10 years  

 

 

  Expires:

2020  

 

 

  Initial rent:

£50,000 per annum  


 

 

 

 

B O O D L E

 

 

H A T F I E L D

 

89 New Bond Street • London W1S 1DA
Telephone: 020 7629 7411 • Fax: 020 7629 2621
DX 53 Chancery Lane

--------------------------------------------------------------------------------



LAND REGISTRY PRESCRIBED CLAUSES

 

 

 

 

 

 

LR1. Date of lease

 

1 February 2010

 

         

 

 

 

 

 

 

LR2. Title number(s)

 

LR2.1 Landlord’s title number(s)

 

 

 

 

 

 

 

 

 

HD243902

 

 

 

 

 

 

 

 

 

LR2.2 Other title numbers

 

 

 

 

 

 

 

 

 

None.

 

         

 

 

 

 

 

 

LR3. Parties to this lease

 

Landlord:

 

 

 

 

 

 

 

 

 

NORTRUST NOMINEES LIMITED (Company Registration Number 955951) whose registered
office is at 50 Bank Street Canary Wharf London E14 5NT

 

 

 

 

 

 

 

 

 

Tenant:

 

 

 

 

 

 

 

 

 

CITYSYNC LIMITED (Company Registration Number 3791347) whose registered office
is at 124a Great North Road Hatfield Hertfordshire AL9 5JN

 

 

 

 

 

 

 

 

 

Other parties:

 

 

 

 

 

 

 

 

 

None.

 

         

 

 

 

 

 

 

LR4. Property

 

As defined as the “Premises” in Schedule 1 to this lease.

 

 

 

 

 

 

 

 

 

In the case of a conflict between this clause and the remainder of this lease
then, for the purposes of registration, this clause shall prevail.

 

         

 

 

 

 

 

 

LR5. Prescribed statements etc.

 

None.

 

         

 

 

 

 

 

 

LR6. Term for which the Property is leased

 

The term as specified in this lease at Clause 2.

 

         

 

 

 

 

 

 

LR7. Premium

 

None.

 

         

 

 

 

 

 

 

LR8. Prohibitions or restrictions on disposing of this lease

 

This lease contains a provision that prohibits or restricts dispositions.

 

 

 

 

 

 


L3218071:4 015000.0715 / YLK
Updated: 08 January 2010

--------------------------------------------------------------------------------




 

 

 

 

 

 

LR9. Rights of acquisition etc.

 

LR9.1 Tenant’s contractual rights to renew this lease, to acquire the reversion
or another lease of the Property, or to acquire an interest in other land.

 

 

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

 

 

 

LR9.2 Tenant’s covenants to (or offer to) surrender this lease.

 

 

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

 

 

 

LR9.3 Landlord’s contractual rights to acquire this lease.

 

 

 

 

 

 

 

 

 

None.

 

         

 

 

 

 

 

 

LR10. Restrictive covenants given in this lease by the Landlord in respect of
land other than the Property

 

None.

 

         

 

 

 

 

 

 

LR11. Easements

 

LR11.1 Easements granted by this lease for the benefit of the Property.

 

 

 

 

 

 

 

 

 

The easements described in Schedule 2 to this lease.

 

 

 

 

 

 

 

 

 

LR11.2 Easements granted or reserved by this lease over the Property for the
benefit of other property.

 

 

 

 

 

 

 

 

 

The easements described in Schedule 3 to this lease.

 

         

 

 

 

 

 

 

LR12. Estate rentcharge burdening the Property

 

None.

 

         

 

 

 

 

 

 

LR13. Application for standard form of restriction

 

None.

 

         

 

 

 

 

 

 

LR14. Declaration of trust where there is more than one person comprising the
Tenant

 

Not applicable.

 

 

 

 

 

 

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

--------------------------------------------------------------------------------



THIS LEASE made the 1st day of February 2010

BETWEEN:

 

 

(1)

NORTRUST NOMINEES LIMITED (Company Number 955951) whose registered office is at
50 Bank Street Canary Wharf London E14 5NT (“the Landlord”) and

 

 

(2)

CITYSYNC LIMITED (Company Registration Number 3791347) whose registered office
is at Turpin Court 124a Great North Road Hatfield Hertfordshire AL9 5JN (“the
Tenant”)

WITNESSES as follows:

 

 

 

 

 

1.

INTERPRETATION

 

 

 

 

 

 

In This Lease the headings and table of contents shall be ignored in its
construction and unless the context otherwise requires:

 

 

 

Defined terms

 

 

 

1.1

The following expressions have the meanings set against them:

 

 

 

 

 

“Basic Rent”

the rent payable under Clause 2.1

 

 

 

 

 

 

“Common Parts”

those parts of the Estate which are not from time to time let or intended to be
let to any occupational tenants and any other areas or facilities used in common
or in connection with or serving the occupiers of the Estate

 

 

 

 

 

 

“Conduits”

pipes sewers drains cisterns ducts gutters watercourses wires cables channels
flues and other conducting media and any other ancillary apparatus

 

 

 

 

 

 

“Contractual Expiry Date”

the date on which the contractual term created by Clause 2 will expire if the
Term does not end earlier

L3218071:4 015000.0715 / YLK
Updated: 08 January 2010

1

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

“Estate”

the whole and each part of the land and premises edged green on the attached
plan being the land registered at H M Land Registry under title number HD243902
TOGETHER WITH (where the context so admits) any additional property in which
during the Term the Landlord has a freehold or leasehold interest and which has
been constructed or acquired to form part of the Estate

 

 

 

 

 

 

“Full Cost of
Reinstatement”

such amount as the Landlord from time to time determines as the cost of
rebuilding the relevant part or parts of the Estate after destruction, by an
Insured Risk (including the cost of shoring-up demolition site clearance any
works that may be required by statute fees payable on any applications for
planning permission or other consents professional fees and other incidental
expenses) when the rebuilding occurs including any increases in building costs
up to the time of completion

 

 

 

 

 

 

“Insurance Rent”

such sums as shall be a fair proportion (as determined from time to time by the
Landlord save in the case of Loss of Rent when the proportion shall be 100%) of
the amount which the Landlord pays by way of gross premium (or if the Premises
or the Estate are insured with other property where applicable a fair proportion
of such sums payable under the relevant insurance policy determined from time to
time by the Landlord):

 

 

 

 

 

 

 

for effecting insurance under Clause 5.1 and

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

2

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

in respect of the Landlord’s Liability Insurance

 

 

 

 

 

 

 

TOGETHER WITH the said proportion of:

 

 

 

 

 

 

 

all expenses incurred by the Landlord in connection with assessing the Full Cost
of Reinstatement of the Estate and

 

 

 

 

 

 

 

any excesses under any policy of insurance effected by the Landlord under Clause
5.1 in respect of any Insured Damage that occurs

 

 

 

 

 

 

“Insured Damage”

damage or destruction to any part of the Estate which is caused by a risk
against which and to the extent that at the time of the damage or destruction
the Landlord has or should have effected insurance of that part of the Estate
under Clause 5.1

 

 

 

 

 

 

“Insured Risks”

fire lightning storm explosion impact aircraft and other aerial devices and
articles dropped therefrom riot malicious damage civil commotion earthquake
(fire and shock) bursting or overflowing of water tanks apparatus or pipes
(including any of the foregoing where caused by acts of terrorism) for so long
as each such risk either:

 

 

 

 

 

 

 

remains insurable with insurers of repute at reasonable commercial rates or

 

 

 

 

 

 

 

is actually insured by the Landlord in its discretion for the purposes of this
Lease

 

 

 

 

 

 

 

such other risks of damage or destruction against which the Landlord from time
to time decides to effect insurance for the purposes of

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

3

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

this Lease (if any)

 

 

 

 

 

 

 

“Landlord’s Liability
Insurance”

insurance against all liability of the Landlord to third parties arising out of
or in connection with the Estate or any matter relating to the Estate on such
terms and in such amount as the Landlord from time to time determines

 

 

 

 

 

 

“Loss of Rent”

the amount of the Basic Rent and Service Charge for the time being payable
during a period of three years (or for so long as the Landlord so elects during
such longer period as the Landlord from time to time determines necessary in
order to rebuild the Estate) including:

 

 

 

 

 

 

 

(1)

any increase in the Basic Rent during such period which the Landlord estimates
will occur as a result of any review due under Clause 8 and

 

 

 

 

 

 

 

 

(2)

in respect any part of the period after Contractual Expiry Date the Landlord’s
estimate of the open market rent for the Premises (as defined in Clause 8) as at
the Contractual Expiry Date

 

 

 

 

 

 

 

“Order”

the Regulatory Reform (Business Tenancies) (England and Wales) Order 2003

 

 

 

 

 

 

“Outgoings”

(in relation to the Estate the Common Parts the Premises or other property as
the context requires) all present and future rates charges taxes assessments
impositions and outgoings of any kind (including without limiting the foregoing
any which are of a capital or non-

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

4

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

recurring nature or wholly novel) assessed charged imposed or payable by or on
any owner or occupier of or on or in respect of the Estate the Common Parts the
Premises or other property respectively excluding (save for Value Added Tax) any
payable by the Landlord or any superior landlord occasioned by receipt of the
Rents or the rents payable under a superior lease or by any dealing with any
interest in the Premises of the Landlord or any superior landlord

 

 

 

 

 

 

“the Phase”

that part of the Estate for the purposes of identification only shown edged
brown on the plan

 

 

 

 

 

 

“Planning Acts”

the Town and Country Planning Act 1990 the Planning (Listed Buildings and
Conservation Areas) Act 1990 and the Planning (Hazardous Substances) Act 1990
and any other statutes relating to town and country planning

 

 

 

 

 

 

“Plant”

all plant and machinery now or hereafter in or serving the Estate including (but
without limiting the foregoing) any lifts and lift machinery boilers public
address system internal telephones air conditioning heating and ventilation
plant and machinery sprinklers and associated Conduits electrical systems fire
detection and fire prevention systems central or monitoring systems and
installations and any plant and machinery from time to time installed to replace
any of the foregoing

 

 

 

 

 

 

“Premises”

the whole and each part of the part of the Estate

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

5

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

known as Unit J more particularly described in Schedule 1

 

 

 

 

 

 

“Prescribed Rate”

4 per cent per annum above the base rate of HSBC Bank plc or above such other
rate of interest as the Landlord from time to time reasonably determines

 

 

 

 

 

 

“Quarter Days”

25 March 24 June 29 September and 25 December in each year

 

 

 

 

 

 

“Rents”

the Basic Rent the Insurance Rent and the Service Charge

 

 

 

 

 

 

‘‘Service Charge”

the sums payable by the Tenant at the times and in the manner set out in
Schedule 5

 

 

 

 

 

 

“Services”

the services set out in Part 3 of Schedule 5

 

 

 

 

 

 

“Term”

the term of years granted by Clause 2 with any period of holding-over extension
or continuance by statute or common law

 

 

 

 

 

 

“Visitor”

the Tenant any undertenant (however remote) of the whole or any part of the
Premises and any person at or near the Estate expressly or by implication with
the authority of the Tenant or any such undertenant

 

 

 

 

 

 

“1954 Act”

the Landlord and Tenant Act 1954

 

 

 

 

 

End of the Term

 

 

 

1.2

“The last year of the Term” and “the end of the Term” mean the last twelve
months of and the end of the Term however it ends (including by expiry notice
forfeiture or surrender)

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

6

--------------------------------------------------------------------------------




 

 

 

 

 

Landlord and Tenant (Covenants) Act

 

 

 

 

 

1.3

The expressions “excluded assignment” “authorised guarantee agreement” and
“collateral agreement” have in relation to this Lease the meanings specified in
Sections 11(1) 16 and 28(1) of the Landlord and Tenant (Covenants) Act 1995

 

 

 

 

 

Construction of obligations

 

 

 

 

 

1.4

Obligations by the Tenant:

 

 

 

 

 

 

1.4.1

not to do or omit to do anything in relation to the Premises or the Estate
include an obligation to ensure that it is not done or omitted by (in relation
to the Premises) any other person and (in relation to other parts of the Estate)
any Visitor

 

 

 

 

 

 

1.4.2

to do anything in relation to the Premises or the Estate include an obligation
to ensure that (in the case of the Premises) all other persons and (in the case
of other parts of the Estate) all Visitors comply with them

 

 

 

 

 

1.5

References to obligations of the Tenant in this Lease include obligations of the
Tenant in any document entered into pursuant to this Lease and in any collateral
agreement

 

 

 

 

 

Statutes

 

 

 

 

 

1.6

References to a statute or a statutory instrument include any extension
amendment or re-enactment for the time being in force and any regulations
instruments permissions directions orders or notices for the time being made or
issued under them

 

 

 

 

 

Value Added Tax

 

 

 

 

 

1.7

References to Value Added Tax include any similar tax substituted for or levied
in addition to it

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

7

--------------------------------------------------------------------------------




 

 

 

 

 

Indemnities

 

 

 

 

 

1.8

Obligations to indemnify the Landlord against a matter are obligations to
indemnify the Landlord against liabilities actions proceedings damages penalties
costs expenses claims and demands of whatsoever nature and any fees and
expenditure incurred arising directly or indirectly from or in connection with
that matter

 

 

 

 

 

Superior interests

 

 

 

 

 

1.9

References to the Landlord include any superior landlord and any chargee of the
Landlord or of any superior landlord where:

 

 

 

 

 

 

1.9.1

the relevant superior lease or charge requires the approval of the superior
landlord or chargee to a matter and the Landlord’s approval to that matter is
required under this Lease (although nothing in this Lease shall prevent the
superior landlord or chargee from withholding its approval if it is entitled to
do so under the relevant superior lease or charge)

 

 

 

 

 

 

1.9.2

there is provision for repayment to the Landlord of any expenses incurred and

 

 

 

 

 

 

1.9.3

there is an indemnity in favour of the Landlord

 

 

 

 

 

Approvals

 

 

 

 

 

1.10

References to the approval or consent of or to a matter being approved by a
person are to its prior written approval or consent

 

 

 

 

 

Vitiation of insurance

 

 

 

 

 

1.11

References to insurance being vitiated are to the insurance effected under
Clause 5.1 (and if relevant any other insurance effected by the Landlord against
damage or destruction to neighbouring property or Landlord’s Liability Insurance
or other similar insurance) being vitiated and/or payment of the insurance
monies under such insurance being refused in whole or part by reason of any act
or omission by any Visitor (whether or not also resulting from an act or
omission by any other person)

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

8

--------------------------------------------------------------------------------




 

 

 

 

 

Parties and joint and several obligations

 

 

 

 

 

1.12

References to “the Landlord” and “the Tenant” include the immediate landlord and
tenant for the time being under this Lease and (if respectively more than one
person) their obligations are joint and several

 

 

 

 

 

Cross-references

 

 

 

 

 

1.13

Without further designation references to:

 

 

 

 

 

 

1.13.1

numbered Clauses and Schedules are to clauses of and schedules to this Lease

 

 

 

 

 

 

1.13.2

a numbered paragraph is to that paragraph of the Schedule (or Part of the
Schedule) in which the reference appears and

 

 

 

 

 

 

1.13.3

a numbered Part is to that Part of the Schedule in which the reference appears

 

 

 

 

2.

TERM RIGHTS & RENTS

 

 

 

 

 

The Landlord LEASES the Premises to the Tenant

 

 

 

 

 

TOGETHER WITH (in common with the Landlord those authorised by it and others
with similar rights) the rights specified in Schedule 2

 

 

 

 

 

RESERVING to the Landlord and those authorised by it the rights specified in
Schedule 3

 

 

 

 

 

SUBJECT to all rights and obligations affecting the Premises including (insofar
as they are subsisting and affect the Premises) the matters specified in
Schedule 4

 

 

 

 

 

TO HOLD to the Tenant from and including the 1st day of February 2010 for a term
of ten years

 

 

 

 

 

PAYING to the Landlord:

 

 

 

 

 

2.1

Yearly during the Term (and proportionately for any shorter period):

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

9

--------------------------------------------------------------------------------




 

 

 

 

 

 

2.1.1

from and including the 1 May 2010 up to and including 31 January 2011 the annual
rent of £50,000 (Fifty thousand pounds) per annum plus VAT

 

 

 

 

 

 

2.1.2

from and including 1 February 2011 to and including 31 January 2012 the annual
rent of £75,000 (Seventy-five thousand pounds) per annum

 

 

 

 

 

 

2.1.3

from and including 1 February 2012 to and including 31 January 2013 the annual
rent of £90,000 (Ninety thousand pounds) per annum

 

 

 

 

 

 

2.1.4

from and including 1 February 2013 to and including 31 January 2014 the annual
rent of £105,000 (One hundred and five thousand pounds) per annum

 

 

 

 

 

 

2.1.5

from and including 1 February 2014 for the remainder of the Term the annual rent
of £120,000 (One hundred and twenty thousand pounds) plus VAT (subject to
increase in accordance with Clause 8)

 

 

 

 

 

 

by equal quarterly payments in advance on the Quarter Days the first payment
(being a proportionate sum) to be made on the date three months from the date
hereof in respect of the period commencing 1 May 2010 and continuing up to and
including 24 June 2010.

 

 

 

 

 

2.2

By way of further rent the Insurance Rent within 14 days of demand

 

 

 

 

 

2.3

By way of further rent the Service Charge

 

 

 

 

3.

TENANT’S COVENANTS

 

 

 

 

 

The Tenant COVENANTS with the Landlord during the Term and thereafter as
specified as follows:

 

 

 

 

 

Rent

 

 

 

 

 

3.1

To pay the Rents:

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

10

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

3.1.1

in accordance with Clause 2 without any deduction and not to exercise any right
or claim to withhold rent or legal or equitable set-off

 

 

 

 

 

 

 

3.1.2

(if so requested by the Landlord in writing) by banker’s standing order or
credit transfer to a bank account in the United Kingdom nominated by the
Landlord and

 

 

 

 

 

 

 

3.1.3

(together with the other sums due under this Lease) from an account in the name
of the Tenant maintained with an institution falling within Regulation 8(4) of
the Money Laundering Regulations 1993 (no longer in force) which means an
account held with:

 

 

 

 

 

 

 

 

3.1.3.1

an institution which is for the time being authorised by the Bank of England
under the Banking Act 1987 or by the Building Societies Commission under the
Building Societies Act 1986

 

 

 

 

 

 

 

 

3.1.3.2

a European authorised institution within the meaning of the Banking Coordination
(Second Council Directive) Regulations 1992 or

 

 

 

 

 

 

 

 

3.1.3.3

any other institution when it is an authorised credit institution (as defined in
the said Money Laundering Regulations)

 

 

 

 

 

 

Interest on arrears

 

 

 

 

 

 

3.2

To pay the Landlord interest at the Prescribed Rate from when the rent or other
sum was due or incurred until actual payment or reimbursement (whether formally
demanded or not and before and after judgment) on:

 

 

 

 

 

 

 

3.2.1

any part of the Rents unpaid 14 days after the due date

 

 

 

 

 

 

 

3.2.2

any other sum due under this Lease unpaid 14 days after it is due and

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

11

--------------------------------------------------------------------------------




 

 

 

 

 

 

3.2.3

any sum reasonably incurred by the Landlord as a result of a failure by the
Tenant to comply with its obligations in this Lease and not paid within 14 days
of demand

 

 

 

 

 

 

PROVIDED THAT this sub-clause is without prejudice to any other right of the
Landlord and Rents and other sums shall be deemed unpaid if the Landlord has
refused to accept a payment so as not to waive a right to forfeit this Lease

 

 

 

 

 

Outgoings

 

 

 

 

 

3.3

To pay and indemnify the Landlord against:

 

 

 

 

 

 

3.3.1

all Outgoings which relate to the Premises and

 

 

 

 

 

 

3.3.2

the costs incurred by the Landlord in maintaining repairing and renewing all
Conduits and Plant which solely serve and are outside the Premises

 

 

 

 

 

Common outgoings

 

 

 

 

 

3.4

To pay to the Landlord on demand a fair proportion (to be determined from time
to time by the Landlord) of any Outgoings which relate to the Estate as a whole
on its own or with other property or the Premises and other property

 

 

 

 

 

Value Added Tax

 

 

 

 

 

3.5

To pay the Landlord as additional rent any Value Added Tax chargeable on any
payments or other consideration (including the Rents) made or given by the
Tenant under or in connection with this Lease such Value Added Tax to be payable
in addition to such payments or other consideration

 

 

 

 

 

3.6

Where under this Lease the Tenant agrees to pay the Landlord or any other person
(including without limitation by way of service charge indemnity or
reimbursement) a sum calculated by reference to an amount expended by the
Landlord or another person to pay in addition a sum equal to any Value Added Tax
on such amount save to the extent (if any) that it will be recoverable by the
Landlord or other person respectively without (if respectively it has not done
so) exercising any election to waive exemption from Value Added Tax

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

12

--------------------------------------------------------------------------------




 

 

 

 

Gas electricity and other services

 

 

 

 

3.7

To pay to the suppliers all charges for gas electricity and other services
consumed or used at or in connection with the Premises and all charges for
meters and telephones and to comply with all regulations and requirements of the
supplying authorities insofar as they relate to the Premises

 

 

 

 

Repair

 

 

 

 

3.8

To keep the Premises (including the tiles carpeting and other furnishing of the
floors) in good and substantial repair and condition (including decorative
condition) and (when necessary) to renew and rebuild the Premises except
(subject to the first proviso to Clause 5.3) Insured Damage save where the
insurance against such Insured Damage is vitiated and excepting damage or
destruction caused by inherent defects PROVIDED THAT the Tenant shall not be
required to keep the Premises in any better state and condition than they are in
(save for fair wear and tear) at the commencement of the Term as evidenced by
the Schedule of Condition annexed hereto

 

 

 

 

3.9

To carry out as soon as possible and complete as soon as practicable any works
requested by the Landlord under that proviso

 

 

 

 

3.10

To keep the Premises in a clean and tidy condition and clear of all rubbish

 

 

 

 

3.11

To replace any landlord’s fixtures in the Premises which are or become beyond
repair with other good quality fixtures

 

 

 

 

3.12

To give written notice to the Landlord of any defect or item requiring repair in
the Premises or the Estate which might give rise to a common law or statutory
duty on the Landlord in favour of the Tenant or any other person as soon as it
comes to the attention of the Tenant or those deriving title under it

 

 

 

 

3.13

To indemnify the Landlord against any breach of any such duty

 

 

 

 

To clean windows

 

 

 

 

3.14

To clean all windows of the Premises as often as necessary and at least once in
every two months

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

13

--------------------------------------------------------------------------------




 

 

 

 

Internal decoration

 

 

 

 

3.15

In the fifth year of the Term and in the last six months of the last year of the
Term (but not so that these works are required twice in any one period of twelve
consecutive months) to prepare and paint with at least two coats of high quality
paint all parts of the inside of the Premises as shall have been previously
painted

 

 

 

 

External decoration

 

 

 

 

3.16

In the fifth year of the Term and in the last six months of the last year of the
Term (but not so that these works are required twice in any one period of twelve
consecutive months) to prepare and paint with at least two coats of high quality
paint all parts of the exterior of the Premises as shall have been previously
painted and as often as is in the opinion of the Landlord necessary to clean and
re-point the external brickwork plasterwork and stonework of the Premises
PROVIDED THAT the Tenant shall not paint the whole or any part of any external
brickwork or stonework of the Premises unless such has usually been painted
before the date of this Lease

 

 

 

 

3.17

As often as is in the opinion of the Landlord necessary to clean and treat in a
proper manner and in accordance with any instructions issued by the Landlord all
other surfaces and fixtures in the Premises not required to be painted

 

 

 

 

No change to colours

 

 

 

 

3.18

Not to change any colours and patterns of the decorations of the Premises

 

 

 

 

Standard of works

 

 

 

 

3.19

To carry out the repairs decorations and other works required under this Lease
in a good and workmanlike manner and to the reasonable satisfaction of the
Landlord

 

 

 

 

Reinstatement and delivery at end of Term

 

 

 

 

3.20

Before the end of the Term:

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

14

--------------------------------------------------------------------------------




 

 

 

 

 

 

3.20.1

(save to the extent that the Landlord otherwise directs in writing) to remove
any additions or alterations made to the Premises during the Term

 

 

 

 

 

 

3.20.2

to remove any advertisements or signs erected on or near the Premises

 

 

 

 

 

 

3.20.3

to make good any damage caused by such removal and the removal of tenant’s
fixtures and chattels

 

 

 

 

3.21

At the end of the Term to deliver the Premises up in repair and in accordance
with the Tenant’s obligations in this Lease and promptly to apply to the Land
Registry to remove any notice of this Lease from the Landlord’s title

 

 

 

 

Alienation

 

 

 

 

3.22

Not to assign charge underlet hold on trust for another or otherwise part with
or share possession or occupation of or suffer any other person to occupy or
have an interest in the whole or any part of the Premises save by way of an
assignment charge or underletting of the whole of the Premises satisfying the
relevant requirements of Schedule 6

 

 

 

 

Enforcement of underlease terms

 

 

 

 

3.23

In relation to any underlease however remote of the whole or any part of the
Premises:

 

 

 

 

 

 

3.23.1

not to waive or vary its terms

 

 

 

 

 

 

3.23.2

to procure that the tenant for the time being complies with the covenants given
or which it should have given to the Landlord pursuant to Part 2 of Schedule 6
and in any document entered into by the Tenant pursuant to this Lease

 

 

 

 

 

 

3.23.3

to operate properly any provisions for the review of rent thereby reserved so as
to increase such rent to the maximum extent in accordance with its terms

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

15

--------------------------------------------------------------------------------




 

 

 

 

 

 

3.23.4

not without the approval of the Landlord (such approval not to be unreasonably
withheld) to agree the yearly rent payable under it at any rent review or
renewal nor to agree upon the appointment of a person to act as a third party
determining the rent in default of agreement

 

 

 

 

 

 

3.23.5

to submit to any court expert or arbitrator determining such rent any
representations that the Landlord requests and

 

 

 

 

 

 

3.23.6

within 14 days to give notice to the Landlord of the details of the
determination of every rent review

 

 

 

 

Registration of dealings

 

 

 

 

3.24

Within 21 days after any assignment charge underlease or transmission or other
disposition or devolution relating to the whole or any part of the Premises or
any derivative interest in them to give notice of such to the Landlord and to
produce to the Landlord a certified copy of the relevant document (and in the
case of an underlease in respect of which the provisions of Sections 24 to 28
(inclusive) of the 1954 Act have been excluded a certified copy of both the
notice served by the landlord thereunder and the tenant’s declaration or
statutory declaration in response pursuant to Section 38A of that Act) and to
pay the Landlord’s solicitors’ reasonable and proper charges for the
registration of every such document

 

 

 

 

Alterations

 

 

 

 

3.25

Not to erect any new buildings on the Premises nor to annex the Premises to
other premises nor to make any alterations or additions which will alter the
height elevation or architectural appearance of the Premises and not to make any
other external or any structural alterations or additions to the Premises

 

 

 

 

3.26

Subject to Clause 3.25 not to make any other alterations or additions to the
Premises without the Landlord’s approval (such approval not to be unreasonably
withheld) nor without having entered into such obligations as the Landlord shall
require as to their execution and reinstatement PROVIDED THAT no approval shall
be required for the erection of internal demountable

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

16

--------------------------------------------------------------------------------




 

 

 

 

 

partitioning but the Tenant shall submit full details to the Landlord before
doing so

 

 

 

 

3.27

Before starting any works of a substantial nature to provide if the Landlord so
requests adequate security in the form of a deposit of money or the provision of
a bond as assurance to the Landlord that they will be fully and properly
completed and that any covenants entered into by the Tenant with the Landlord
pursuant to Clause 3.26 will be complied with

 

 

 

 

Permitted user

 

 

 

 

3.28

To use the Premises only for a use within Class B1 and/or B2 and/or B8 of the
Schedule to the Town and Country Planning (Use Classes) Order 1987

 

 

 

 

No nuisance

 

 

 

 

3.29

Not to do on the Premises or the Estate anything which in the opinion of the
Landlord may become or cause a nuisance disturbance damage annoyance or
inconvenience to the Landlord or its lessees or to the owners or occupiers of
neighbouring property

 

 

 

 

No overloading

 

 

 

 

3.30

Not to do or bring in or on the Premises or the Estate anything which may put
any weight or impose a strain in excess of that which the Premises or the Estate
are designed to bear with due margin for safety and not to fix any machinery to
the walls ceilings or roof of the Premises or the Estate

 

 

 

 

Other restrictions

 

 

 

 

3.31

Not to change the name of the Premises without the approval of the Landlord

 

 

 

 

3.32

To keep the entrance ways of and exits from the Premises and the buildings on
the Premises clear and unobstructed at all times and not to park load or unload
save in those parts of the Estate from time to time designated for such purpose
by the Landlord and not to cause an obstruction in any part of the Estate

 

 

 

 

3.33

Not to hold any sale by auction on the Premises

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

17

--------------------------------------------------------------------------------




 

 

 

 

3.34

Not to permit any person to sleep in the Premises nor to use the Premises or the
Estate for any residential illegal or immoral purpose

 

 

 

 

3.35

Not to allow to pass into the sewers drains or watercourses serving the Premises
or the Estate any noxious or deleterious effluent or other substance which may
obstruct or damage them and to make good any such obstruction or damage caused
thereto by any Visitor

 

 

 

 

Contamination

 

 

 

 

3.36

Not to allow any noxious or deleterious effluent or any form of contaminant or
pollutant or other substance to seep into or otherwise enter the buildings or
other structures on the Premises or the ground below them

 

 

 

 

Skips

 

 

 

 

3.37

Not to bring any skips onto the Premises or the Estate except with the approval
of the Landlord and to screen from view to the satisfaction of the Landlord any
skips to which the Landlord gives approval and not to allow rubbish to be blown
out of the skips

 

 

 

 

Waste and refuse

 

 

 

 

3.38

Not to discharge trade effluent or waste without the approval of the Landlord

 

 

 

 

3.39

To make proper and adequate arrangements for the frequent removal from the
Premises of all trade and other waste in accordance with the requirements of any
competent authority and any regulations from time to time made by the Landlord

 

 

 

 

Plant and machinery

 

 

 

 

3.40

Not without the approval of the Landlord to erect or install in the Premises or
the Estate any engine or machinery or other appliance or apparatus of any
description (other than usual office machinery in the Premises which is not a
fixture nor audible outside the Premises) and to ensure that any such erected or
installed is properly installed and safely maintained and not liable to leak or
cause a fire or explosion

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

18

--------------------------------------------------------------------------------




 

 

 

 

3.41

Not to overload the electrical wiring or drainage installations and apparatus in
or serving the Premises or the Estate and to ensure that any in or solely
serving the Premises comply with the terms conditions and regulations of the
relevant authorities

 

 

 

 

3.42

Not without the approval of the Landlord to dismantle adjust alter or otherwise
interfere with the Plant in the Premises or the Estate other than (in the case
of Plant in the Premises only) to operate the external switches or controls
intended for the personal use of the occupant which it serves and not to do
anything in the Premises or the Estate whereby the working of any part of the
Plant may be impaired or adversely affected

 

 

 

 

3.43

To keep all Plant within and exclusively serving the Premises in working order
and to enter into and maintain comprehensive maintenance contracts in forms and
with reputable contractors approved by the Landlord (such approval not to be
unreasonably withheld) for the maintenance and repair of all Plant within and
exclusively serving the Premises and to produce on demand to the Landlord the
receipt for the current year’s premium and a copy of the relevant contract and
of any reports made by the contractors and to comply with the recommendations of
the contractors

 

 

 

 

Aerials

 

 

 

 

3.44

Not without the Landlord’s consent (not to be unreasonably withheld or delayed)
to erect on the exterior of the Premises or the Estate any mast wire or aerial
radio or television mast aerial or dish or any CCTV equipment or any erection of
any kind whatsoever

 

 

 

 

Signs

 

 

 

 

3.45

Not to fix or exhibit on the exterior of or (if visible from the exterior) the
interior of the Premises nor anywhere on the Estate any sign placard notice
fascia board or advertisement other than with the approval of the Landlord (such
approval not to be unreasonably withheld) signs on the Premises giving the name
of the Tenant and occupiers of the Premises

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

19

--------------------------------------------------------------------------------




 

 

 

 

 

Preservation of rights and boundaries

 

 

 

 

3.46

Not to obstruct any window or light enjoyed by the Premises and to use best
endeavours to prevent the loss of any right belonging to the Premises

 

 

 

 

3.47

To prevent any encroachment on the Premises and the acquisition of any right
over the Premises and to notify the Landlord immediately if an encroachment or
the acquisition of a right is attempted or made

 

 

 

 

Reletting and for sale notices

 

 

 

 

3.48

To permit the Landlord at any time after the date six months before the
Contractual Expiry Date in the case of re-letting and at any time in the case of
sale to fix and retain on any suitable part of the Premises a notice for
re-letting the Premises or stating that the Premises or the Estate are for sale
and not to remove or obscure such notice and to permit all persons with the
authority of the Landlord to view the Premises at reasonable hours on prior
appointment

 

 

 

 

Rights of entry

 

 

 

 

3.49

To permit the Landlord and those authorised by it to enter the Premises to:

 

 

 

 

 

 

3.49.1

ascertain whether the Tenant has complied with its obligations in this Lease

 

 

 

 

 

 

3.49.2

assess the Full Cost of Reinstatement

 

 

 

 

 

 

3.49.3

take schedules of fixtures and chattels to be yielded up at the end of the Term

 

 

 

 

 

 

3.49.4

provide the Services and carry out the other matters referred to in Schedule 6

 

 

 

 

 

 

3.49.5

carry out repairs decorations alterations or other works to neighbouring
property

 

 

 

 

 

 

3.49.6

inspect repair renew connect to cleanse move relay or construct existing or new
Conduits or Plant in over or under the Premises serving or to serve any
neighbouring property

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

20

--------------------------------------------------------------------------------




 

 

 

 

 

 

3.49.7

comply with the obligations in any superior lease

 

 

 

 

 

 

3.49.8

comply with its obligations (if any) under any statute affecting the Premises or
the Estate

 

 

 

 

 

 

3.49.9

do anything else reasonable which cannot otherwise be conveniently done

 

 

 

 

 

 

AND anyone exercising the right of entry shall:

 

 

 

 

 

 

3.49.10

(except in an emergency) do so only at reasonable times and on reasonable notice

 

 

 

 

 

 

3.49.11

cause as little damage and inconvenience as reasonably practicable and

 

 

 

 

 

 

3.49.12

make good any resulting damage to the Premises

 

 

 

 

 

To permit Landlord to remedy breach

 

 

 

 

 

3.50

To permit the Landlord and all those authorised by it to enter the Premises
without liability to the Tenant for any damage or inconvenience thereby created
to remedy any breach of the Tenant’s obligations in this Lease specified by the
Landlord by notice to the Tenant if:

 

 

 

 

 

 

3.50.1

one month thereafter the Tenant has not started or is not continuing diligently
to remedy the breach

 

 

 

 

 

 

3.50.2

two months thereafter the Tenant has not completed remedying the breach or

 

 

 

 

 

 

3.50.3

in the Landlord’s opinion the Tenant is unlikely to have completed remedying the
breach within two months thereafter or such shorter period as the Landlord
reasonably considers necessary in the circumstances

 

 

 

 

 

 

AND the costs so incurred by the Landlord (including solicitors’ and surveyors’
fees) shall be a liquidated debt and paid by the Tenant to the Landlord on
demand

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

21

--------------------------------------------------------------------------------




 

 

 

 

Statutory obligations

 

 

 

 

3.51

To comply with the present and future requirements of any statute government
department local or other public or competent authority or court relating to the
Premises or their use whether imposed on any owner or occupier of them

 

 

 

 

3.52

To execute all works and provide and maintain all arrangements on or in respect
of the Premises or their use that are thereby required

 

 

 

 

3.53

Not to do or omit to do in the Premises or the Estate anything as a result of
which the Landlord may under any statute have imposed upon it or become liable
to pay any penalty damages compensation costs charges or expenses

 

 

 

 

Copies of notices

 

 

 

 

3.54

Immediately after receipt to give to the Landlord full particulars of any notice
order proposal or recommendation given to or served on the Tenant or any owner
or occupier of the Premises affecting the Premises or neighbouring property
whether advertised or served directly on the Tenant or any such owner or
occupier or the original (or a copy) is received by any of them from any other
person

 

 

 

 

3.55

If so requested by the Landlord to produce any such notice order proposal or
recommendation and at the request of the Landlord to make or join in making such
objections or representations in respect of it as the Landlord requests

 

 

 

 

To pay charges under Planning Acts

 

 

 

 

3.56

To pay any charge or levy imposed under the Planning Acts during or after the
Term in respect of the carrying out or maintenance of any operations at the
Premises or the commencement or continuance of any use of the Premises during
the Term

 

 

 

 

No planning applications etc without consent

 

 

 

 

3.57

Not to serve any notice on nor to enter into any agreement with the planning
authority nor without the approval of the Landlord make any application for
permission under the Planning Acts

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

22

--------------------------------------------------------------------------------




 

 

 

 

 

Copies of permissions

 

 

 

 

3.58

Immediately on receipt to give to the Landlord a copy of the grant refusal or
modification of any permission or other decision under the Planning Acts

 

 

 

 

To obtain approval of permissions

 

 

 

 

3.59

Notwithstanding any consent or approval granted by the Landlord not to make any
alteration or addition to the Premises or any change of use until the Landlord
has approved every necessary permission such approval not to be unreasonably
withheld PROVIDED THAT the Landlord may refuse approval inter alia on the
grounds that any condition contained in it or anything omitted from it or any
other thing referred to in it would in the opinion of the Landlord be (or be
likely to be) prejudicial to the Landlord’s interest in the Premises during or
after the end of the Term

 

 

 

 

To complete works before end of Term

 

 

 

 

3.60

To carry out and complete before the end of the Term:

 

 

 

 

 

3.60.1

any works to be carried out to the Premises by a date after the end of the Term
by a condition of any planning permission granted for any development begun
before the end of the Term and

 

 

 

 

 

 

3.60.2

any development begun upon the Premises in respect of which the Landlord shall
or may be liable for any charge or levy under the Planning Acts

 

 

 

 

Landlord’s costs

 

 

 

 

3.61

To pay to the Landlord on demand and indemnify the Landlord against all
reasonable costs fees damages charges and expenses (including without limitation
those of agents bailiffs and professional advisers) incurred by the Landlord in
connection with or incidental to:

 

 

 

 

 

 

3.61.1

any application by the Tenant or any person deriving title under the Tenant in
connection with the Premises or any term of this Lease whether it proceeds or is
granted refused or granted subject to conditions including (without limitation)
of any advisers instructed

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

23

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

by the Landlord to consider whether an assignee satisfies the requirements of
Part 1 of Schedule 6 and in connection with making representations to any
independent expert appointed under that Part and the costs of such expert and
his appointment

 

 

 

 

 

 

3.61.2

the preparation and service of a notice under Section 146 of the Law of Property
Act 1925 or any steps taken in or in contemplation of proceedings under Section
146 or 147 of that Act or otherwise requiring the Tenant to remedy any breach of
the Tenant’s obligations in this Lease (notwithstanding that forfeiture is
avoided otherwise than by relief granted by the court and whether or not any
right of forfeiture is waived by the Landlord or a notice served under the said
Section 146 is complied with by the Tenant)

 

 

 

 

 

 

3.61.3

any steps taken in or towards preparing or serving a schedule of dilapidations
whether during or after the end of the Term and the negotiation and agreement of
the amount payable by the Tenant in respect of any items of disrepair or other
breaches of covenant which it has not remedied at the end of the Term

 

 

 

 

 

 

3.61.4

the recovery or attempted recovery of arrears of the Rents or other sums due
from the Tenant under this Lease or any other breach by the Tenant of its
obligations in this Lease

 

 

 

 

Indemnities

 

 

 

 

3.62

To indemnify the Landlord against any act omission or negligence of any Visitor
and any breach of the Tenant’s obligations in this Lease by any Visitor

 

 

 

 

Regulations

 

 

 

 

3.63

To comply with any written regulations from time to time made by the Landlord
relating to the management security or occupation of the Estate

 

 

 

 

Registration

 

 

 

 

3.64

To apply to the Land Registry to register this Lease

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

24

--------------------------------------------------------------------------------




 

 

 

 

4.

LANDLORD’S COVENANTS

 

 

 

 

 

The Landlord COVENANTS with the Tenant as follows:

 

 

 

 

 

Quiet enjoyment

 

 

 

 

 

4.1

That the Tenant shall peaceably hold and enjoy the Premises during the Term
without interruption or disturbance from or by the Landlord or any person
lawfully claiming under or in trust for the Landlord

 

 

 

 

 

Services

 

 

 

 

 

4.2

(Subject to payment by the Tenant of the Service Charge) throughout the Term to
use its reasonable endeavours to carry out the Services in accordance with the
principles of good estate management PROVIDED THAT:

 

 

 

 

 

 

4.2.1

notwithstanding any implied or express obligation the Landlord shall not be
liable to the Tenant for any failure or interruption in any of the Services by
reason of any breakdown maintenance or repair works renewals or any cause beyond
its control

 

 

 

 

 

 

4.2.2

the Landlord may from time to time add to vary or discontinue the Services so
long as the addition variation or discontinuation complies with the principles
of good estate management

 

 

 

 

5.

INSURANCE OBLIGATIONS

 

 

 

 

 

The Landlord and the Tenant AGREE with each other as follows:

 

 

 

 

 

Landlord to effect insurance

 

 

 

 

 

5.1

(Unless the insurance is vitiated and subject to such reasonable or usual
exclusions qualifications and excesses as the insurers require or as the
Landlord may reasonably agree) the Landlord shall insure and keep insured the
Estate (including all additions and alterations thereto) (excluding tenant’s
fixtures and any items which the Tenant covenants to insure) against risk of
loss or damage by the Insured Risks in the Full Cost of Reinstatement and for
Loss of Rent

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

25

--------------------------------------------------------------------------------




 

 

 

 

 

Landlord to obtain consents for rebuilding

 

 

 

 

 

5.2

If the Estate suffers Insured Damage the Landlord shall use its reasonable
endeavours to obtain all planning permissions or other permits and consents
required under the Planning Acts or other statutes (if any) (“the Permissions”)
to enable it to rebuild the parts of the Estate which have suffered the Insured
Damage so as to make good the Insured Damage PROVIDED THAT:

 

 

 

 

 

 

5.2.1

if the insurance against any Insured Damage (or any damage or destruction which
would be Insured Damage but for such vitiation) is vitiated the Landlord’s
obligations in Clauses 5.2 and 5.3 shall not apply in relation to that damage or
destruction unless and until the Tenant has within six months of the occurrence
of the damage or destruction paid to the Landlord in full any sums due under
Clause 5.5.2 as a result of the vitiation

 

 

 

 

 

 

5.2.2

all sums received in respect of such insurance shall belong beneficially solely
to the Landlord

 

 

 

 

 

Landlord to reinstate (other than minor damage)

 

 

 

 

 

5.3

If the Estate suffers Insured Damage the Landlord shall as soon as reasonably
practicable (or where required as soon as reasonably practicable after the
Permissions have been obtained) rebuild the parts of the Estate which have
suffered the Insured Damage so as to make good the Insured Damage PROVIDED THAT
if in the opinion of the Landlord only minor damage has been so caused to the
Premises the Landlord may by notice to the Tenant require the Tenant to attend
to the rebuilding of the Premises and after receipt of the notice the Tenant
shall proceed with and complete the rebuilding of the Premises as soon as
reasonably practicable and the Landlord shall direct all insurance monies
received for such Insured Damage (except sums for Loss of Rent) to be paid to
the Tenant towards carrying out such work and PROVIDED FURTHER that the Landlord
shall not be liable to rebuild under this sub-clause if and for so long as such
rebuilding is prevented because:

 

 

 

 

 

 

5.3.1

the Landlord has failed despite using its reasonable endeavours to obtain all
the Permissions

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

26

--------------------------------------------------------------------------------




 

 

 

 

 

 

5.3.2

any of the Permissions is granted subject to a lawful condition which it is
unreasonable to expect or impossible for the Landlord to comply with

 

 

 

 

 

 

5.3.3

some defect or deficiency in the site on which it is to take place makes
rebuilding impossible or incapable of being undertaken at a reasonable cost

 

 

 

 

 

 

5.3.4

the Landlord is unable to obtain access to or is prevented from rebuilding the
Estate by other private rights

 

 

 

 

 

 

5.3.5

of war act of God governmental action strike lockout or

 

 

 

 

 

 

5.3.6

of any other circumstances beyond the control of the Landlord

 

 

 

 

 

Cesser of rent

 

 

 

 

 

5.4

If the Premises (which expression in Clause 5.4 includes any essential means of
access thereto across the Estate) suffer Insured Damage so as to render the
whole or any part of the Premises unfit for occupation or use and the insurance
against such Insured Damage has not been vitiated THEN the whole or (according
to the nature and extent of the Insured Damage) a fair proportion of the Basic
Rent and Service Charge shall be immediately suspended until:

 

 

 

 

 

 

5.4.1

the parts of the Premises which have suffered the Insured Damage have been
rebuilt so that they are no longer unfit for occupation or use as a result of
the Insured Damage or

 

 

 

 

 

 

5.4.2

the end of three years (or if longer of the period for which insurance for Loss
of Rent against the Insured Damage has been effected under Clause 5.1) from the
Insured Damage

 

 

 

 

 

 

whichever is the earlier

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

27

--------------------------------------------------------------------------------




 

 

 

 

 

Tenant’s insurance obligations

 

 

 

 

 

5.5

The Tenant shall:

 

 

 

 

 

Notice of damage

 

 

 

 

 

 

5.5.1

give notice to the Landlord immediately if the Premises are destroyed or damaged
by any of the Insured Risks or if any event occurs which might affect any
insurance policy relating to the Premises

 

 

 

 

 

 

Payment after vitiation

 

 

 

 

 

 

5.5.2

pay to the Landlord on demand the insurance monies (other than for Loss of Rent)
which would have been payable but for such insurance being vitiated if
Landlord’s Liability Insurance or similar insurance for neighbouring property of
the Landlord is vitiated or if the Premises or the Estate or any neighbouring
property of the Landlord are damaged or destroyed by any of the Insured Risks
and the insurance against such damage or destruction is vitiated

 

 

 

 

 

 

Tenant’s insurance monies

 

 

 

 

 

 

5.5.3

apply all monies to which the Tenant is entitled by virtue of any insurance of
the Premises in making good the loss or damage in respect of which they are
payable

 

 

 

 

 

 

No dangerous substances

 

 

 

 

 

 

5.5.4

not without the consent of the Landlord bring or do on the Premises or the
Estate anything of a dangerous combustible inflammable or explosive nature

 

 

 

 

 

 

Not to vitiate

 

 

 

 

 

 

5.5.5

not do or omit to do on the Premises or the Estate anything which may result in
an increase in the premium for the insurance of the Premises or the Estate or
any neighbouring property of the Landlord (unless the Tenant (with the approval
of the Landlord such approval not to be unreasonably withheld) has paid such
increased premium)

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

28

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

or which may vitiate any insurance of the Premises the Estate or any
neighbouring property of the Landlord

 

 

 

 

 

 

Insurer’s requirements

 

 

 

 

 

 

5.5.6

comply with the requirements and recommendations from time to time of the
insurers of the Premises and the Estate

 

 

 

 

 

 

Insurance of Plant

 

 

 

 

 

 

5.5.7

effect and maintain such insurance policies as the Landlord from time to time
requests for the Plant within and exclusively serving the Premises in respect of
breakdown bursting and third party claims

 

 

 

 

 

 

Plate glass

 

 

 

 

 

 

5.5.8

insure and keep insured the plate glass in the Premises against breakage and
third party risks and such other risks as the Landlord from time to time
reasonably requests in its full value and replace any such plate glass which is
broken or damaged with all practicable speed

 

 

 

 

 

 

Tenant’s third party liabilities

 

 

 

 

 

5.5.9

insure and keep insured the Premises against the Tenant’s third party public and
occupiers’ liability risks in a sum approved by the Landlord such approval not
to be unreasonably withheld

 

 

 

 

 

 

Terms etc of Tenant’s insurance

 

 

 

 

 

 

5.5.10

effect all such insurances through the agency nominated by and in an office
previously approved (such approval not to be unreasonably withheld) by the
Landlord in the joint names of the Tenant and the Landlord and of other parties
notified to the Tenant by the Landlord and on demand produce to them particulars
of any such policy or policies and the receipt for every premium for the then
current year PROVIDED THAT if the Tenant fails to comply with its obligations to
effect and maintain insurance the Landlord may do so and the Tenant shall repay
all monies paid by the Landlord for that purpose on demand

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

29

--------------------------------------------------------------------------------




 

 

 

 

 

Payment of monies to Landlord

 

 

 

 

 

5.6

The Tenant hereby irrevocably authorises the insurers of the Estate and the
Premises to pay any insurance monies in respect of the Estate and the Premises
to the Landlord without the necessity of consent of the Tenant who shall issue
such further separate authorities of this nature to the insurers whenever so
requested by the Landlord

 

 

 

6.

PROVISOS

 

 

 

IT IS FURTHER AGREED as follows:

 

 

 

Forfeiture

 

 

 

6.1

Whenever:

 

 

 

 

 

6.1.1

the Rents are in whole or part unpaid 21 days after becoming payable whether
formally demanded or not

 

 

 

 

 

 

6.1.2

there is a breach of any of the Tenant’s obligations in this Lease

 

 

 

 

 

 

6.1.3

the Tenant (which expression includes in Clauses 6.1.3 to 6.1.7 any person in
whom this Lease is then vested) becomes bankrupt or is the subject of an interim
order under the Insolvency Act 1986

 

 

 

 

 

 

6.1.4

the Tenant goes into voluntary or compulsory liquidation (except solely for the
purpose of a bona fide solvent amalgamation or reconstruction) or is the subject
of a winding- up order or a petition for an administration order or is otherwise
dissolved wound up or ceases to exist

 

 

 

 

 

 

6.1.5

a receiver or a receiver and manager or an administrative receiver is appointed
in respect of the whole or any part of the Tenant’s undertaking or assets

 

 

 

 

 

 

6.1.6

the Tenant enters into any arrangement or composition for the benefit of or with
its creditors or

 

 

 

 

 

 

6.1.7

the Tenant has any distress or execution levied on its goods

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

30

--------------------------------------------------------------------------------




 

 

 

 

 

6.1.7.1

THEN the Landlord may re-enter the Premises or any part of them in the name of
the whole and the Term will determine absolutely but without prejudice to the
rights of the Landlord in respect of any prior breach of the Tenant’s
obligations in this Lease or any guarantor for them PROVIDED THAT in the event
that the Landlord can exercise its right re-entry under this Clause then the
Landlord hereby agrees that any mortgagee or chargee of this Lease will have 28
days (from the date the Landlord can re-enter the Premises) to serve notice on
the Landlord (in respect of which time shall be of the essence) confirming
unreservedly that:

 

 

 

 

 

 

(a)

it will take a new lease (“the New Lease”) of the Premises for the residue of
the Term (for the avoidance of doubt the New Lease to be on the same terms as
this Lease including the Rents payable and the Review Date); and

 

 

 

 

 

 

(b)

it will execute and deliver a counterpart of the New Lease to the Landlord
within 14 days of the Landlord providing the same and further that it will pay
all reasonable costs incurred by the Landlord in relation to the New Lease; and

 

 

 

 

 

 

(c)

it will pay the arrears of all rent due and owed by the Tenant under this Lease
up to and including the date the New Lease is completed

 

 

 

 

 

 

If the Landlord has not received the above-mentioned notice from any mortgagee
or chargee within 28 days of the date it would have been entitled to re-enter
the

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

31

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Premises then the Landlord is entitled to exercise its rights of re-entry
absolutely

 

 

 

 

 

No implied rights

 

 

 

 

 

6.2

Save for the rights expressly set out in Schedule 2 the Tenant is not and shall
not be entitled by implication of law or otherwise to any right or privilege
over or against the remainder of the Estate or any neighbouring property which
belongs to the Landlord now or in the future

 

 

 

 

 

No restrictions on adjoining property

 

 

 

 

 

6.3

Nothing contained or implied in this Lease shall impose or be deemed to impose
any restriction on the use of any land or building (other than the Premises) or
give the Tenant the benefit of or prevent the release or modification of any
obligation entered into by any purchaser lessee or occupier of any neighbouring
property

 

 

 

 

 

Exclusion of liability

 

 

 

 

 

6.4

Except insofar as liability may be covered by insurance effected by the Landlord
in force when the liability is incurred the Landlord shall not be responsible to
the Tenant or anyone at the Premises or the Estate for any accident happening or
injury suffered or for any damage to or loss of any chattel sustained in the
Premises or the Estate whether caused by negligence or otherwise

 

 

 

 

 

Release of Landlord

 

 

 

 

 

6.5

Each of the Tenant and its successors in title hereby releases each person now
or hereafter included in or comprising the Landlord from liability for any
breach of the landlord’s obligations in this Lease or any collateral agreement
occurring while that person is not the Tenant’s immediate landlord

 

 

 

 

 

Compensation

 

 

 

 

 

6.6

Save to the extent prohibited by any rule of law neither the Tenant nor any
undertenant shall be entitled on quitting the whole or any part of the Premises
to claim any compensation from the Landlord under the 1954 Act or any other

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

32

--------------------------------------------------------------------------------




 

 

 

 

 

 

present or future statute and the Tenant shall indemnify the Landlord against
any claim for such compensation

 

 

 

 

 

Service of notices

 

 

 

 

 

6.7

Any notice served under this Lease:

 

 

 

 

 

 

6.7.1

shall be in writing

 

 

 

 

 

 

6.7.2

may be addressed to “the Landlord” or “the Tenant” by that designation without
naming the person who is the Landlord or the Tenant

 

 

 

 

 

 

6.7.3

shall be validly served if left at the addressee’s last known place of abode or
business in the United Kingdom

 

 

 

 

 

 

6.7.4

shall (in the case of the Tenant) be validly served if attached to or left at
the Premises and

 

 

 

 

 

 

6.7.5

shall be validly served on the third day (excluding Saturdays Sundays and
statutory bank holidays) after being posted if it is posted to the addressee’s
last known place of abode or business in the United Kingdom in a registered
letter or by recorded delivery service unless returned through the post office
undelivered

 

 

 

 

 

Representations

 

 

 

 

 

6.8

The Tenant acknowledges that it has not entered into this Lease in reliance
wholly or partly on any written oral or implied representation by or on behalf
of the Landlord other than the Landlord’s solicitor’s replies to the Tenant’s
solicitor’s written enquiries and all liability of the Landlord and remedies of
the Tenant for any other non-fraudulent misrepresentation are excluded

 

 

 

 

 

6.9

Clause 6.8 only excludes or restricts any liability or remedy for
misrepresentation to the extent that (notwithstanding the exclusion or
restriction) it would be a fair and reasonable term to include in this Lease
having regard to the circumstances which at the date of this Lease were or ought
reasonably to have been known to or in the contemplation of the parties hereto

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

33

--------------------------------------------------------------------------------




 

 

 

 

 

Disputes

 

 

 

 

 

6.10

All cases of dispute between the Tenant or any undertenant of the Premises and
the occupiers of any neighbouring property or the tenants or occupiers of any
other part of the Estate in connection with the use or occupation of the
Premises shall be submitted to the decision of a surveyor appointed by the
Landlord acting as expert and not arbitrator whose decision shall be final and
binding on matters of fact on all the parties to the dispute

 

 

 

 

 

Exclusion of third party rights

 

 

 

 

 

6.11

It is not intended that any term of this Lease is enforceable by a third party
under Section 1 of the Contracts (Rights of Third Parties) Act 1999

 

 

 

 

 

Sums due to Landlord treated as rent

 

 

 

 

 

6.12

Any sum due from the Tenant to the Landlord under this Lease shall be additional
rent hereby reserved and paid by the Tenant (save where otherwise provided) on
demand and shall be recoverable by action or distress and the word “Rents” shall
be construed accordingly

 

 

 

 

7.

TENANT’S OPTION TO DETERMINE

 

 

 

 

 

In this Clause “Termination Date” means 31st January 2015

 

 

 

 

 

7.1

Subject to the pre-conditions in Clause 7.2 being satisfied on the Termination
Date and subject to Clause7.3 the Tenant may determine the Term on the
Termination Date by giving the Landlord not less than six month’s written notice
The Term will then determine on the Termination Date but without prejudice to
any rights of either party against the other for any antecedent breach of its
obligations under this Lease

 

 

 

 

 

7.2

The pre-conditions are that:

 

 

 

 

 

 

7.2.1

vacant possession of the whole of the Premises is given to the Landlord and

 

 

 

 

 

 

7.2.2

the Basic Rent and the Insurance Rent due under this Lease up to the Termination
Date have been paid in full

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

34

--------------------------------------------------------------------------------




 

 

 

 

 

7.3

The Landlord may waive any of the pre-conditions set out in Clause 7.2 at any
time before the Termination Date by written notice to the Tenant

 

 

 

 

 

7.4

The Tenant will cancel any registration it has made in connection with this
Clause within five Working Days of the Termination Date

 

 

 

 

 

7.5

Time will be of the essence for the purposes of this Clause

 

 

 

 

8.

RENT REVIEW

 

 

 

 

 

The Basic Rent for the time being payable under this Lease shall be reviewed as
follows:

 

 

 

 

 

Frequency of review

 

 

 

 

 

8.1

For the purposes of this Clause “the Review Date” means

 

 

 

 

 

Upwards only reviews

 

 

 

 

 

8.2

From and including the Review Date the Basic Rent shall be whichever is the
greater of the amount of the Basic Rent payable during the twelve months
immediately preceding the Review Date (ignoring for this purpose but without
prejudice to any suspension under Clause 5) and the open market rent for the
Premises at the Review Date

 

 

 

 

 

Basis of valuation

 

 

 

 

 

8.3

(Subject to Clause 8.4) the open market rent for the Premises at the Review Date
shall be the amount agreed by the Landlord and the Tenant (or if they fail to
agree determined in accordance with Clause 8.5) to be the best rent per year at
which the Premises might reasonably be expected to be let in the open market on
the Review Date:

 

 

 

 

 

 

8.3.1

as a whole

 

 

 

 

 

 

8.3.2

by a willing lessor to a willing lessee

 

 

 

 

 

 

8.3.3

with vacant possession

 

 

 

 

 

 

8.3.4

without taking any fine or premium

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

35

--------------------------------------------------------------------------------




 

 

 

 

 

 

8.3.5

for a term of ten years starting on the Review Date

 

 

 

 

 

 

8.3.6

on the terms of this Lease including this Clause other than as to the amount of
the Basic Rent and the rent-free period (if any) applicable at the start of the
Term

 

 

 

 

 

 

ON THE ASSUMPTIONS that at the Review Date:

 

 

 

 

 

 

8.3.7

the Landlord and the Tenant have fully complied with their obligations in this
Lease

 

 

 

 

 

 

8.3.8

the Premises and the Estate and all other necessary services and facilities are
in good and substantial repair and condition and fit and available for immediate
beneficial occupation and use

 

 

 

 

 

 

8.3.9

no work has been carried out and nothing has occurred on or directly relating to
the Premises or the Estate which has diminished the rental value of the Premises

 

 

 

 

 

 

8.3.10

if the Premises or the Estate have been damaged or destroyed they have been
fully rebuilt

 

 

 

 

 

 

8.3.11

the Premises may be lawfully used for any of the purposes permitted by this
Lease as varied or extended by any licence pursuant to this Lease

 

 

 

 

 

 

BUT DISREGARDING:

 

 

 

 

 

 

8.3.12

the fact that the Tenant any undertenants or their respective predecessors in
title shall have been in occupation of the Premises

 

 

 

 

 

 

8.3.13

any goodwill that shall have become attached to the Premises from the carrying
on of the business of the Tenant or any undertenants or their respective
predecessors in such business

 

 

 

 

 

 

8.3.14

any effect on rent of the Premises attributable to the existence at such Review
Date of any alterations additions or improvement to the Premises lawfully
carried out by the Tenant any undertenants or

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

36

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

their respective predecessors in title with the consent of the Landlord (where
necessary) under the terms of this Lease otherwise than in pursuance of any
obligation to the Landlord and/or their immediate landlord

 

 

 

 

 

 

8.3.15

the fact that the Premises or the Estate or any necessary facilities or services
shall be defective in any way

 

 

 

 

 

Treatment of rent free periods

 

 

 

 

 

8.4

The open market rent for the Premises shall be ascertained without making any
discount reduction or allowance to reflect (or compensate the Tenant or the
hypothetical tenant for the absence of) any rent-free period or concessionary
rent period during which fitting-out works would be carried out which it might
then be the practice in open market lettings for a landlord to make so that the
open market rent for the Premises shall be that which would be payable after the
expiry of any such rent-free or concessionary rent period

 

 

 

 

 

Method of determination

 

 

 

 

 

8.5

If the Landlord and the Tenant fail to agree the open market rent for the
Premises by a date three months before any Review Date then:

 

 

 

 

 

 

8.5.1

the determination of the open market rent for the Premises at that Review Date
may be referred to an independent chartered surveyor (“the Surveyor”) with
experience in the letting of commercial premises in Greater London and the home
counties

 

 

 

 

 

 

8.5.2

the Surveyor shall be appointed by the Landlord and the Tenant jointly and (if
they fail to agree) shall be nominated at the request of the Landlord or the
Tenant by or on behalf of the President (or Senior Officer) (“the President”)
for the time being of The Royal Institution of Chartered Surveyors

 

 

 

 

 

 

8.5.3

if the Surveyor dies delays or becomes unwilling unfit or incapable of acting or
if for any other reason the President thinks fit he may on the application of
the Landlord or the Tenant by writing discharge the Surveyor and appoint another
in his place

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

37

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

8.5.4

the costs and expenses of the Surveyor (including the costs of his appointment)
shall be borne as he shall direct or in default of direction by the Tenant

 

 

 

 

 

 

 

8.5.5

the Surveyor shall act as an arbitrator or (at the option of the Landlord)
independent expert

 

 

 

 

 

 

 

8.5.6

if the Surveyor is an arbitrator (subject to Clause 8.5.3) the arbitration shall
be conducted in accordance with the Arbitration Act 1996

 

 

 

 

 

 

 

8.5.7

if the Surveyor is an independent expert:

 

 

 

 

 

 

 

 

8.5.7.1

his decision shall be final and binding and

 

 

 

 

 

 

 

 

8.5.7.2

he shall afford the Landlord and the Tenant an opportunity to make
representations to him and to comment to him on the other’s representations

 

 

 

 

 

 

Interim arrangements

 

 

 

 

 

 

8.6

If the open market rent for the Premises payable from any Review Date has not
been ascertained in accordance with this Clause before that Review Date then:

 

 

 

 

 

 

 

8.6.1

the Tenant shall until the first Quarter Day after the date on which it is
ascertained continue to pay the Basic Rent at the rate applicable but for the
review due at that Review Date

 

 

 

 

 

 

 

8.6.2

within seven days after the date on which it is ascertained the Tenant shall pay
to the Landlord as additional Basic Rent:

 

 

 

 

 

 

 

 

8.6.2.1

the amount (if any) of the shortfall between (a) the amount of the Basic Rent so
payable by the Tenant down to such Quarter Day and (b) the amount which would
have been payable if it had been ascertained before that Review Date and

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

38

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

8.6.2.2

interest at 4% below the Prescribed Rate on each further payment of Basic Rent
which would have been payable if it had been ascertained before that Review Date
for the period from when such payment would have been payable until due for
payment under this sub-clause

 

 

 

 

 

 

Time not of the essence

 

 

 

 

 

 

8.7

In respect of the time limits mentioned in this Clause time shall not be or be
deemed to be of the essence

 

 

 

 

 

 

Statutory restrictions

 

 

 

 

 

 

8.8

If at any Review Date there is in force a statute or other instrument which
prevents restricts or modifies the Landlord’s rights to review the Basic Rent in
accordance with this Lease and/or to recover any increase in the Basic Rent then
(if such prevention restriction or modification is removed relaxed or modified
but without prejudice to its rights (if any) to recover any Basic Rent the
payment of which has only been deferred by law) the Landlord may by giving not
less than one month’s nor more than three months’ notice in writing to the
Tenant at any time within six months of it being removed relaxed or modified
proceed with any review of the Basic Rent which was prevented or further review
the Basic Rent in respect of any review where the Landlord’s right was
restricted or modified and the date of expiry of such notice shall be deemed to
be a Review Date (provided that nothing in this sub-clause shall vary any
subsequent Review Dates) and to recover any increase in Basic Rent thereby
resulting with effect from the earliest date permitted by law

 

 

 

 

 

 

Memoranda

 

 

 

 

 

 

8.9

Whenever the Basic Rent has been agreed or determined in accordance with this
Clause memoranda of it shall be signed by or on behalf of the Landlord and the
Tenant and attached to this Lease and its counterpart and the Tenant shall bear
the costs relating to the memoranda

 

 

 

 

 

IN WITNESS whereof this Lease has been duly executed by the parties hereto and
is delivered as a Deed the day and year first before written

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

39

--------------------------------------------------------------------------------



SCHEDULE 1

(Definition of the Premises)

The whole and each part of the building on the Estate edged red on the attached
plan and known as Unit J City Park Watchmead Welwyn Garden City Hertfordshire
INCLUDING all structural and external parts and any Conduits and Plant within
the Premises which does exclusively serve the Premises and subject thereto
including:

 

 

1.

All additions and alterations to the Premises

 

 

2.

All fixtures from time to time annexed to the Premises

 

 

3.

Any interior screeding plaster work wall and ceiling finishes (including any
false ceilings and the airspace above the false ceilings) and all ornamental or
architectural features

 

 

4.

All internal staircases non-structural walls and partitioning and where such
walls and or partitioning abut any other part of the Estate which is suitable
for letting by the Landlord for independent occupation one half (severed
vertically) of each of such walls or partitioning

 

 

5.

The boards and screeds of floors and any floor coverings in the Premises now or
in the future provided by or at the cost of the Landlord

 

 

6.

All windows window frames doors and door frames

 

 

7.

All Conduits within and exclusively serving the Premises

 

 

8.

All Plant within and exclusively serving the Premises

SCHEDULE 2

(Rights granted)

 

 

Conduits

 

 

1.

(So far as the Landlord can grant them and subject to temporary interruption for
repair alteration or replacement) the passage of water soil gas electricity and
other services

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

40

--------------------------------------------------------------------------------




 

 

 

to and from the Premises in and through the Conduits which now serve the
Premises and are in or over other parts of the Estate

 

 

Common Parts

 

 

2.

(Subject to any regulations from time to time made by the Landlord) to use the
Common Parts for all proper purposes in connection with the use and enjoyment of
the Premises

 

 

Car parking

 

 

3.

(Subject to compliance with any security arrangements made from time to time by
the Landlord) to park up to 42 private motor cars within the spaces coloured
orange the attached plan or within such alternative spaces as the Landlord from
time to time determines with all necessary rights of access to and egress from
them

 

 

Support

 

 

4.

Support shelter and protection for the Premises from other parts of the
buildings on the Estate

 

 

Roads

 

 

5.

To pass to and from the Premises at all times for all purposes connected with
the proper use and enjoyment of the Premises with or without vehicles along the
roads within the Estate and (but on foot only) the footpaths and corridors
giving access to the Premises from the public highway

 

 

Access

 

 

6.

(After giving reasonable notice at reasonable times) to enter other parts of the
Estate or any adjoining property belonging to the Landlord so far as may be
necessary for the purposes of carrying out any repairs and decorations for which
the Tenant is responsible under this Lease SUBJECT TO the Tenant making good
immediately all damage occasioned thereby to the satisfaction of the Landlord
and its tenants and complying with the reasonable requirements of and causing
the minimum of inconvenience (whether by week-end working or otherwise) to the
occupiers of the adjoining property

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

41

--------------------------------------------------------------------------------




 

 

Loading

 

 

7.

The right to load and unload vehicles on any part of the Phase to the extent
that the use of the Phase shall be necessary for such purposes PROVIDED THAT any
loading or unloading of vehicles shall at all times be carried out in a proper
manner and without avoidable inconvenience or disturbance to any other tenants
occupiers or users of any adjoining or neighbouring land

 

 

Skips

 

 

8.

The right to install (subject to the Tenant complying with its covenants in
relation thereto) one skip in a position near the Premises first approved by the
Landlord and of a colour first approved by the Landlord

 

 

SCHEDULE 3

 

 

(Exceptions and reservations)

 

 

Conduits

 

 

1.

The passage of water soil gas electricity and other services to and from all
neighbouring property whether belonging to the Landlord or not in and through
the Conduits which are now or hereafter in or over the Premises

 

 

Easements

 

 

2.

All other easements or other rights in the nature of easements or
quasi-easements now enjoyed by any neighbouring property of the Landlord over
the Premises

 

 

Support

 

 

3.

Support shelter and protection from the Premises for adjoining buildings or
structures now or hereafter erected against or over the Premises

 

 

Emergency access

 

 

4.

In case of emergency to pass through the Premises in accordance with the
requirements of any competent authority

 

 

Entry

 

 

5.

To enter the Premises for the purposes mentioned in this Lease

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

42

--------------------------------------------------------------------------------




 

 

To build

 

 

6.

To build or rebuild or alter any buildings on any neighbouring land in any
manner whatsoever notwithstanding that as a result there is a diminution in the
present or future access of light or air to the Premises which it is hereby
agreed is and shall be enjoyed with the consent of the Landlord or other the
owner or occupier of such land and not as of right

SCHEDULE 4

(Documents which affect or relate to the Premises)

All those documents referred to in the title to HD243902

SCHEDULE 5

(the Service Charge)

PART 1

(Definitions)

In this Schedule the following expressions have the meanings set against them:

 

 

 

“Accountant”

any person or firm appointed by or acting for the Landlord (including an
employee of the Landlord or a company which is a member of the same group of
companies as the Landlord

 

 

“Account Day”

the 31st day of December in each year of the Term (or such other day as the
Landlord from time to time determines)

 

 

“Accounting Period”

the periods:

 

 

 

(1)

from and including the start of the Term (or if earlier the date when the Tenant
first had or was entitled to have access to the Premises) to and including the
first Account Day

 

 

 

 

(2)

from and including the day after each Account Day in the Term (except the last
one) until and including the next

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

43

--------------------------------------------------------------------------------




 

 

 

 

 

Account Day

 

 

 

 

(3)

from but excluding the last Account Day in the Term to the end of the Term

 

 

 

“the Retained Parts”

means in Part 3 of this Schedule the parts of the Phase consisting of buildings
which for the time being are neither let to nor intended to be let to
occupational tenants and in Part 4 of this Schedule the parts of the Estate not
consisting of such buildings

 

 

“the Service Charge
Expenditure”

means the total cost of provision of the Services and of the expenses set out in
Part 3 and Part 4 respectively of this Schedule as calculated in Part 2 of this
Schedule

 

 

“the Service Charge
Percentage”



means the proportion from time to time determined by the Accountant as a fair
proportion for the Premises to bear of the Service Charge Expenditure and in
making such determination the Accountant shall be entitled to have regard to the
extent of the Estate from time to time developed and benefitting from the
Services and matters mentioned in Part 4 of this Schedule and the extent of the
Estate in respect of which the Landlord is providing such services and may also
take into account the extent to which any particular Services or matters
mentioned in Part 4 of this Schedule benefit or are used by particular tenants
of the Estate

 



“the Service Charge”

means the sum from time to time calculated by the Accountant and payable by the
Tenant in the manner set out in Part 2 of this Schedule

PART 2

(Calculation and Payment of Service Charge)

 

 

1.

The Service Charge shall in relation to any Accounting Period during the Term be
the Service Charge Percentage of the Service Charge Expenditure in respect of
such Accounting Period

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

44

--------------------------------------------------------------------------------




 

 

2.

Save in respect of the first Accounting Period the Accountant shall before or as
soon as is practicable after each Account Day prepare a certificate estimating
the Service Charge Expenditure for the Accounting Period commencing immediately
after such Account Day and stating the sum which shall be the provisional
service Charge payable by the Tenant for that Accounting Period

 

 

3.

The Tenant shall pay the provisional Service Charge sum pursuant to paragraph 2
above by equal quarterly payments in advance on the usual quarter days

 

 

4.

The Tenant shall pay on the date hereof and on each of the following quarter
days within the first Accounting Period such amount as the Landlord shall
reasonably require which amount shall be the provisional Service Charge sum in
respect of that Accounting Period

 

 

5.

If the Tenant shall not have been given notice of the Accountant’s estimate of
the provisional Service Charge for an Accounting Period the Tenant shall on the
relevant quarter days pay an amount equal to the last quarterly payment of
Service Charge in the preceding Accounting Period and any requisite adjustment
shall be made to the first quarterly payment after such notice is given

 

 

6.

As soon as practicable after each Accounting Period the Landlord will furnish
the Tenant with a statement certified by the Accountant (which save for the
correction of any manifest error therein shall be conclusive and binding on the
Tenant) of the Service Charge Expenditure and the Service Charge payable by the
Tenant for the preceding Accounting Period

 

 

7.

If the Service Charge for any Accounting Period shall exceed the provisional sum
estimated pursuant to paragraph 2 or paid under paragraph 4 for that Accounting
Period the excess shall be due to the Landlord on demand or if it shall be less
than such provisional sum the overpayment shall be credited to the Tenant
against the next quarterly payment of the Service Charge

 

 

8.

The provisions of this Schedule shall continue to apply notwithstanding the
expiration of the Term but only in respect of the period to such expiration and
any overpayment made by the Tenant in relation to the last Accounting Period
shall be repaid to the

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

45

--------------------------------------------------------------------------------




 

 

 

Tenant within 21 days of the Accountant sending a certificate of the Service
Charge and Service Charge Expenditure in respect of the final Accounting Period

PART 3

(The Services)

 

 

1.

Maintaining cleansing repairing resurfacing renewing (insofar as consistent with
the Landlord’s obligation to repair) and insuring the Retained Parts

 

 

2.

Inspecting servicing maintaining repairing amending overhauling replacing and
insuring all apparatus plant machinery and equipment within the Retained Parts
from time to time

 

 

3.

 

 

 

3.1

Maintaining repairing cleansing emptying and draining all tanks gas pipes sewers
drains ducts conduits telephone cables electricity wires flues flexes and other
conducting media in or serving the Phase except those that are within and solely
serve the Premises or any other part of the Phase other than the Retained Parts

 

 

3.2

Maintaining repairing and renewing (where reasonably necessary) all tanks gas
pipes telephone cables electricity wires flexes and other conducting media and
boundary walls and fences in or serving the Phase except those that are within
and solely serve the Premises or any other part of the Phase other than the
Retained Parts

 

 

4.

Providing and maintaining any plants shrubs trees or garden or grassed areas in
the Retained Parts and keeping the same planted and free from weeds and the
grass cut

PART 4

(Expenditure)

 

 

1.

The costs of the provision of services of the kind referred to in Part 3 of this
Schedule but in relation to the Estate other than the Phase with references to
“the Retained Parts” being treated as a reference to that expression as defined
for the purposes of this Part

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

46

--------------------------------------------------------------------------------




 

 

 

2.

The cost of supplying providing purchasing hiring maintaining renewing replacing
repairing servicing overhauling and keeping in good and serviceable order and
condition all appurtenances fixtures fittings bins receptacles tools appliances
materials equipment and other things which are necessary for the maintenance
appearance upkeep or cleanliness of the Estate or any part of it

 

 

3.

The cost of collection compaction and disposal of refuse from the Estate insofar
as the same is not carried out by the local authority and the maintenance of
such other services as would normally be maintained by statutory undertakers
insofar as the same are not maintained by the appropriate authority

 

 

4.

The cost of provision for notice boards for the purpose of showing the names of
the tenants and other occupiers occupying the Estate and the updating of such
notice boards as appropriate

 

 

5.

The cost of controlling traffic on the roads on the Estate and providing safety
controls and security on the Estate

 

 

6.

The fees and disbursements of the Accountant and any other individual firm or
company properly employed by the Landlord or by the Accountant for or in
connection with the provision of the Services and the collection of the rents
(other than the rent first hereinbefore reserved and the Insurance Rent) hereby
reserved

 

 

7.

The cost of employing such staff as are necessary for the performance of the
Services and the Services referred to in this Part including but without
prejudice to the generality of the foregoing:

 

 

 

7.1

insurance pension and welfare contributions

 

 

 

 

7.2

transport facilities and benefits in kind

 

 

 

 

7.3

the provision of uniforms and working clothing

 

 

 

 

7.4

the provision of vehicles tools appliances cleaning and other materials fixtures
fittings and other equipment for the performance of their duties and

 

 

 

 

7.5

the cost of entering into contracts for the carrying out of all or any of such
services

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

47

--------------------------------------------------------------------------------




 

 

8.

All existing and future rates water rates charges duties assessments impositions
and other like outgoings payable by the Landlord in respect of the Estate or any
part of it (excluding the Premises and any other part of the Estate other than
the Retained Parts other than those payable or levied in respect of the trade or
other activities or profits of the Landlord and any superior landlord or in
respect of any disposal or deemed disposal (in either case whether a part
disposal or not) of all or any part of any interest or estate in the Demised
Premises or any part thereof by any person other than the Tenant or any person
deriving title or interest through or under the Tenant

 

 

9.

The cost of the supply of electricity gas oil or other fuel for the provisions
of the Services and the Services mentioned in this Part and for all purposes in
connection with the Retained Parts

 

 

10.

The costs charges and expenses of preparing and supplying to the Tenant copies
of any Regulations made by the Landlord relating to the Estate or the use of it

 

 

11.

The cost of complying with the provisions of any regulation bye-law notice
legislation order or statutory requirements concerning town planning public
health highways streets drainage or other matters relating or alleged to relate
to the Retained Parts

 

 

12.

The costs to the Landlord of abating a nuisance in respect of the Estate or any
part of it insofar as the same is not the liability of any individual tenant

 

 

13.

The costs of leasing any item required for the purpose of providing any of the
services referred to in this Schedule

 

 

14.

Any interest and fees in respect of money borrowed to finance the provision of
any of the services referred to in this Schedule

 

 

15.

Such provision (if any) that the Landlord shall determine for a sinking fund and
reserve fund with a view to meeting future costs and to secure so far as is
reasonably possible that the Service Charge shall be progressive and cumulative

 

 

16.

Value Added Tax payable by the Landlord in respect of the supply to by or on
behalf of the Landlord of any of the services referred to in this Schedule

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

48

--------------------------------------------------------------------------------




 

 

17.

Any other costs reasonably and properly incurred by the Landlord in providing
the services referred to in this Schedule

 

 

18.

Any other services relating to the Estate or any part of it reasonably provided
by the Landlord from time to time during the Term in the interests of good
estate management in the interest and not expressly referred to in this Schedule

SCHEDULE 6

(Alienation conditions)

PART 1

(Requirements for an assignment)

Application

 

 

1.

This Part applies for the purposes of Section 19(1A) of the Landlord and Tenant
Act 1927

Principal test

 

 

 

2.

The Tenant shall not assign the Premises other than to a person who has audited
accounts (and to the extent to which the assignee has or ought to have prepared
such accounts for such period audited consolidated accounts for itself and its
subsidiaries) copies of which have been produced to the Landlord for each of the
three consecutive years before a date not earlier than nine months before the
date of the assignment showing annual profits (before tax and extraordinary and
exceptional profits or income and excluding profits from operations discontinued
before the date of the assignment):

 

 

 

2.1

higher (other than in the first year) than the amount thereof in the immediately
preceding year and

 

 

 

 

2.2

of an amount equal to (in the case of profits) three times one year’s Basic Rent
at the rate payable in respect of the date of the assignment (including the
Landlord’s reasonable estimate of any increase therein then due under Clause 7
but not finally ascertained) and the Insurance Rent and Service

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

49

--------------------------------------------------------------------------------




 

 

 

Charge payable in the year immediately before the date of the assignment
(ignoring any suspension thereof under Clause 5)

Authorised guarantee agreement

 

 

 

3.

Before any assignment of the Premises the assignor shall give a guarantee to the
Landlord of the performance by that Assignee of the Tenant’s obligations in this
Lease in such form as the Landlord reasonably requires but in any event
containing provisions preventing the guarantee from being vitiated by:

 

 

 

 

3.1

any neglect or forbearance of the Landlord

 

 

 

 

3.2

any time or indulgence given by the Landlord

 

 

 

 

3.3

any variation of this Lease or the variation of or entry into any other contract
by the Landlord and the Tenant and

 

 

 

 

3.4

the release of any security or guarantee held in relation to such obligations

 

 

 

Parallel guarantees

 

4.

Before any assignment of the Premises the Tenant shall procure that any person
who is then a guarantor of the Tenant’s obligations in this Lease (other than a
person who shall have previously been the Tenant and its guarantor) gives a
guarantee to the Landlord of the assignor’s obligations in the guarantee given
in relation to that assignment pursuant to paragraph 3 on the same terms as that
guarantee with such amendments as the Landlord reasonably requires to adapt them
to use as a guarantee of the assignor’s obligations as guarantor

 

 

 

Further guarantors

 

5.

Paragraphs 3 and 4 are without prejudice to the Landlord’s right (if acting
reasonably) to require such other persons as are acceptable to the Landlord in
its reasonable discretion to give a guarantee of the performance by the assignee
of the Tenant’s obligation in this Lease on the terms set out in paragraph 3

 

 

 

No arrears

 

6.

The Tenant shall not assign the Premises unless it has paid all Rents and other
sums which have fallen due under this Lease before the date of the assignment

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

50

--------------------------------------------------------------------------------



PART 2

(General requirements)

Prior approval to permitted dealings

 

 

 

1.

(Subject to the other provisions of this Schedule and Clause 3.22) the Tenant
shall not without the approval of the Landlord (such approval not to be
unreasonably withheld) assign charge or underlet the whole of the Premises

 

 

 

Group sharing

 

2.

(Notwithstanding the foregoing or any covenant entered into by an undertenant
pursuant to this Lease) the Tenant or any undertenant may share occupation of
the whole or any part of the Premises with a person who is a member of the same
group as the Tenant or the undertenant as the case may be (within the meaning of
Section 42 of the 1954 Act) for so long as both the Tenant or undertenant and
the other person remain members of that group subject to:

 

 

 

 

2.1

no landlord and tenant relationship or other interest in the Premises at law or
in equity being thereby created and

 

 

 

 

2.2

the Tenant notifying the Landlord immediately of the identity of the other
person

 

 

 

No underlettings of part

 

3.

There shall be no underletting of any part of the Premises (as distinct from the
whole)

 

 

 

No premiums for underleases

 

4.

No underlease shall be granted at a fine or premium nor other than at the then
full open market rent for the premises underlet or (if higher) the Basic Rent
then payable under this Lease such rent to be payable and to be subject to
review on the same days and in the same manner as under this Lease

 

 

 

Undertenants’ direct covenants

 

5.

Before the grant or assignment of any underlease the undertenant or assignee
shall covenant with the Landlord:

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

51

--------------------------------------------------------------------------------




 

 

 

 

5.1

to comply with the Tenant’s obligations in this Lease (save as to payment of
rent) until the underlease is assigned by an assignment which is not an excluded
assignment and

 

 

 

 

5.2

not to assign charge underlet hold on trust for another or otherwise part with
or share possession or occupation of or suffer any other person to occupy the
whole or any part of the premises underlet save with the approval of the
Landlord (such approval not to be unreasonably withheld) by way of an assignment
or an underletting of the whole thereof complying with the provisions of this
Schedule mutatis mutandis to a person who has entered into the covenants
required by this paragraph 5

 

 

 

Terms of underleases

 

6.

Any underlease of the Premises shall be granted on the same terms as this Lease
(including the reservation of rents equivalent to the Insurance Rent and Service
Charge) modified to the same effect as the alienation covenants to be given to
the Landlord pursuant to paragraph 5

 

 

 

Exclusion of security of tenure

 

7.

Before completion of any underlease (or if earlier before the undertenant
becomes contractually bound to take any such underlease) of the Premises and
before the occupation by any proposed undertenant of the premises to be demised
thereby any such underlease shall be validly excluded from the operation of
Sections 24 to 28 (inclusive) of the 1954 Act in accordance with the provisions
of Section 38A of that Act and the relevant Schedules to the Order and the
Tenant shall produce to the Landlord adequate evidence of such valid exclusion
as referred to in Clause 3.24


 

 

 

(SEAL) [a103335001_v2.jpg]

(THE COMMON SEAL of NORTRUST

(NOMINEES LIMITED was hereunto

(affixed in the presence of:

 

(SIGNATURE) [a103335002_v2.jpg]

 

(Sealing Officer duly authorised

 

(by the Board of Directors

L3218071:4 015000.0715 / YLK
Updated: 08/01/2010

52

--------------------------------------------------------------------------------